Citation Nr: 1722876	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-31 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 until his retirement from service in August 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The October 2009 rating decision constituted reconsideration of a June 2008 rating decision as new and material evidence had been received as to the issue on appeal within the one year appeal period.  38 C.F.R. § 3.156(b) (2012).

In April 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2011, the Board denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2012, the Court granted a Joint Motion for Remand dated in August 2012 and vacated and remanded the issue of service connection for PTSD for compliance with the instructions in the Joint Motion.

In July 2013, the Board remanded the claim for further development.

The Veteran filed a claim of service connection for PTSD, however the Court has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus the issue has been broadened and recharacterized as reflected on the title page.

The issue of entitlement to special monthly compensation (SMC) based on housebound status has been raised by the record in an April 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not currently meet the diagnostic criteria for a diagnosis of PTSD.

2.  An acquired psychiatric disorder, other than PTSD, diagnosed as trauma related anxiety, had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection an acquired psychiatric disorder, other than PTSD, diagnosed as trauma related anxiety, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).

The Veteran is currently service connected for a mood disorder, secondary to a traumatic brain injury/head concussion that was incurred during military service.  

He further claims that he should be service connected for an acquired psychiatric disorder that is related to his claimed traumatic events in Vietnam.  He relates that he went to Saigon in 1970 as part of a unit whose primary mission was to re-arm and re-supply combat helicopters.  He alleged that he witnessed harrowing experiences during his service in Vietnam to include witnessing an explosion of a helicopter which resulted in several fatalities.  The evidence establishes that the Veteran served in Vietnam from April 1970 to April 1971.  Among the medals he received were the Vietnam Service Medal and the Vietnam Campaign Medal.  Therefore, the Board will proceed on this basis. The main point of contention in this case, therefore, is whether the Veteran has a current acquired psychiatric disorder that his related to the events that he experienced while serving in Vietnam.  

The Veteran was seen by a private psychiatrist in December 2008.  It was indicated that he sought treatment after many years of suffering from symptoms including disturbed sleep, uncontrolled outbursts of anger, nightmares and irritability.  The Veteran related his experiences in Vietnam.  Following a mental status evaluation, the diagnosis was PTSD.

The Veteran was afforded VA psychiatric examinations in February 2009 and again in February 2010.  On earlier examination, the Veteran reported that he had nightmares and flashbacks of Vietnam.  He related he witnessed a helicopter crash from a distance of about one kilometer when he was near a riverbank.  He stated that he saw a psychiatrist who diagnosed PTSD.  The diagnosis was organic brain syndrome, secondary to head concussion.  

The Veteran underwent further VA psychiatric examination in February 2016.  The examiner reviewed the claims file to include the Veteran's statements related to his service in Vietnam.  Following mental status examination, the examiner concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD but that he did meet the diagnosis for trauma related anxiety related to incidents in Vietnam.   

Initially, the Board finds that service connection for PTSD is not warranted as the evidence fails to show that the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  In this regard, the February 2016 VA examiner found on examination that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner was informed of the Veteran's in-service stressors and was directly requested to determine whether the Veteran met the criteria for PTSD based on such stressors, but still determined that the Veteran did not meet the diagnostic criteria for PTSD. Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for appellate review and of high probative value with respect to whether the Veteran suffers from PTSD.

Rather, the February 2016 VA examiner has diagnosed the Veteran as having anxiety due to trauma related incidents in Vietnam.  There is no differing opinion of record.    Accordingly, the Board finds that service connection for trauma related anxiety is warranted.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD, diagnosed as trauma related anxiety, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


